Citation Nr: 1542945	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-37 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to August 1957 and from July 1958 to October 1958.

This matter comes to the Board of Veterans' Appeal (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In August 2015, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran at his personal hearing and in a November 2013 statement to the RO specifically reported that he injured his left shoulder in either August 1958 or September 1958 at Fort Dix, NJ when a railroad tie he was helping to move fell on his shoulder.  He also reported that he went on sick call following the injury and was placed on light duty for a few days.  He next reported that the injury occurred while he was serving with the 2nd Training Regiment, Company K.  The Veteran requested that the Board remand his appeal for VA to attempt to obtain the Morning Reports for this time period because they would provide objective evidence in support of his claim is needed.  

Given the existing record, which shows that the Veteran was stationed at Fort Dix and served with the 2nd Training Regiment, Company K as well as the fact that his regular service treatment records and service personnel records are not available because they were destroyed in the fire at the National Personnel Records Center (NPRC) (see NPRC notices dated in August 2008 and March 2012), the Board agrees and a remand to undertake this development is required.  See 38 U.S.C.A. § 5103A(b) (West 2014); Also see O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Russo v. Brown, 9 Vet. App. 46 (1996).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources.  See Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  Therefore, the Board finds that while the appeal is in remand status the Veteran should be notified that he can submit alternative sources of evidence, including lay statements prepared by those who knew him in and since service that address the onset and circumstances of the disability, which may be prepared by fellow service personnel as well as others who have first-hand knowledge, such as friends, neighbors and family members.  Id.

Similarly the Board finds that a remand is required because, while the record shows that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since September 1990, neither a request for these record or all the records themselves appear in the claims file.  See 38 U.S.C.A. § 5103A(b); Also see Dixon v. Gober, 14 Vet. App. 168, 171 (2000) (holding that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim).  

Furthermore, given the current record which includes both a current diagnosis of a left shoulder disability, the Veteran's statement and testimony regarding injuring his shoulder in service, his testimony regarding having problems with his left shoulder since that time, the Board also finds that a remand is required to provide him with a VA examination to ascertain the origins of his current left shoulder disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

While the appeal is in remand status, the AOJ should give the Veteran an opportunity to support his claim with credible lay statements as well as obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Electronically associate with the claims file all of the Veteran's disability records on file with the SSA.  Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If they cannot be located or no such records exist, a memorandum of unavailability should be prepared that outlines all the actions to obtain the requested records and the Veteran should be notified in writing that the records cannot be obtained.

2.  Electronically associate with the claims file all of the Veteran's post-November 2013 treatment records from the Newington VA Medical Center.

3.  After obtaining an authorization from the Veteran, electronically associate with the claims file any outstanding private treatment records.  

4.  Notify the Veteran that he may submit alternative sources of evidence, including lay statements prepared by those who knew him in and since service that address the onset and circumstances of the disability, which may be prepared by fellow service personnel as well as others who have first-hand knowledge, such as friends, neighbors and family members.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Electronically associate with the claims file the Morning Reports for the 2nd Training Regiment, Company K at Fort Dix, NJ for August 1958 to September 1958.  Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If they cannot be located or no such records exist, a memorandum of unavailability should be prepared that outlines all the actions to obtain the requested records and the Veteran should be notified in writing that the records cannot be obtained.

6.  Schedule the Veteran for an examination to determine the origins of his left shoulder disorder.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's left shoulder disorders?

(b)  As to each diagnosed left shoulder disorder, is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  

(c)  As to any left shoulder arthritis, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

In providing the requested opinions regarding the origins of each left shoulder disorder, the examiner should comment on the Veteran's competent lay reports.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then, after conducting any further development deemed warranted, adjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives them notice of all the evidence added to the record since the September 2014 statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

